DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 12/29/21.  Claims 1, 7, 19, and 20 are amended.  Claim 5 is cancelled. Claims 1-4, and 6-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2012/0148998 A1 to Faulkenberry et al. (hereinafter “Faulkenberry”) in view of US Publication No. 2014/0200463 A1 to el Kaliouby et al. (hereinafter “Kaliouby”) and further in view of US Publication No. 2017/0004260 A1 to Moturu et al. (hereinafter “Moturu”).

Concerning claim 1, Faulkenberry discloses a computerized assessment system for assessing a mental state of a person (Abstract), the system comprising: 
a processor; a display device; a memory (Fig. 5, elements 521, 547, 522); and 
instructions stored in the memory and executable by the processor to provide a virtual world navigable by an avatar under control of the person to provide the person with a video game experience session via the display device (paragraph [0041] – user creates an avatar to operate within the virtual world); 
instructions stored in the memory and executable by the processor to: display via the display device a menu of alternative options for configuring at least one aspect of at 
receive from the person at least one user-selected option selected from among the alternative options displayed via the menu (paragraphs [0047]-[0050] – user selects options to represent avatar); and 
present at least one of the video game experience session, the avatar as displayed via the display device, and the virtual world as displayed via the display device in accordance with the at least one user-selected option (paragraphs [0047]-[0050] – user selects options to represent avatar and avatar is presented as such); and 
instructions stored in the memory and executable by the processor to assess the mental state of the person as a function of the at least one user-selected option (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based on selections made within game and avatar); 
whereby the system performs an automated assessment of the mental state of the person as a function of the person's selection of options for configuration of aspects of at least one of the avatar, the virtual world and the video game experience session (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based on selections made within game and avatar).
Faulkenberry lacks specifically disclosing, however, el Kaliouby discloses modify at least one of the video game experience session, the avatar as displayed via the display device, and the virtual world as displayed via the display device in accordance with the at least one user-selected option (paragraphs [0037], [0041], [0042] – game may be modified based on the well-being status of a character which may be 
Faulkenberry lacks specifically disclosing, however, Moturu discloses determine from the assessment that the mental state meets an intervention rule or threshold that is indicative that the person warrants an intervention from a medical professional; and transmit via a communications network to a healthcare provider's computing system an alert identifying the person's assessed mental state based on the determination (paragraphs [0078]-[0080] – when system determines user needs an intervention based on a characteristic falling below a threshold level, an intervention alert is transmitted to the user by a medical professional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modification of the intervention alert as disclosed by Moturu in the system of Faulkenberry in order to provide a more interactive system which can prevent certain mental states of a user based on interventions.

Concerning claim 2, Faulkenberry discloses further comprising: instructions stored in the memory and executable by the processor to store in the memory the at least one user-selection option for each of a plurality of video game experience sessions; wherein the instructions stored in the memory and executable by the processor to assess the mental state of the person is configured to assess the mental state of the person as a function of the at least one user-selected option for the plurality of video game experience sessions (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based on selections made within game and avatar).

Concerning claim 3, Faulkenberry lacks specifically disclosing, however, el Kaliouby discloses further comprising: instructions stored in the memory and executable by the processor to display to via the display device an indication of an assessed metal state of the person (paragraph [0042] – mental state of person output). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to output the mental state of a user as disclosed by el Kaliouby in the system of Faulkenberry in order to provide mental state data to the user.

Concerning claim 4, Faulkenberry discloses further comprising: instructions stored in the memory and executable by the processor to display to via the display device a user-selectable link for automatedly establishing a communication session with 

Concerning claim 6, Faulkenberry discloses further comprising: a plurality of actions stored in the memory, each of the plurality of actions being associated with at least one of a plurality of mental state assessments; instructions stored in the memory and executable by the processor to identify at least one recommended action that corresponds to the assessed mental state of the person; instructions stored in the memory and executable by the processor to display to via the display device information instructing the person to perform the recommended action (paragraphs [0023]-[0029] – healthcare providers may provide assessment to the user recommending actions based on the mental state).

Concerning claim 7, Faulkenberry discloses a computerized assessment system for assessing a mental state of a person (Abstract), the system comprising: 
a processor; a memory; a display device; an input device (Fig. 5, elements 521, 547, 522); and 
instructions stored in the memory and executable by the processor to: display a menu of user-selectable options for configuring a session avatar, each of the user-selectable options being reflective of a respective mood state (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based on selections made within game and avatar); 

assess the user's mood as a function of user-selected options for the session avatar (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based on selections made within game and avatar).
Faulkenberry lacks specifically disclosing, however, el Kaliouby discloses display via the display device a virtual world environment including the session avatar, during a virtual world session (paragraphs [0037], [0041], [0042] – game may be modified based on the well-being status of a character which may be determined by activities performed by the individual (i.e., options selected by the user within a game)); determine from the assessment that the mental state meets an intervention rule or threshold that is indicative that the person warrants an intervention (paragraph [0052] – the system may prompt another person to reach out to the user when the user’s mental state meets a rule).  .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modification of the game as disclosed by el Kaliouby in the system of Faulkenberry in order to provide multiple scenarios to formulate a more accurate assessment of a mental state of a user.
Faulkenberry lacks specifically disclosing, however, Moturu discloses determine from the assessment that the mental state meets an intervention rule or threshold that is indicative that the person warrants an intervention from a medical professional; and transmit via a communications network to a healthcare provider's computing system an alert identifying the person's assessed mental state based on the determination (paragraphs [0078]-[0080] – when system determines user needs an intervention based on a characteristic falling below a threshold level, an intervention alert is transmitted to the user by a medical professional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modification of the intervention alert as disclosed by Moturu in the system of Faulkenberry in order to provide a more interactive system which can prevent certain mental states of a user based on interventions.

Concerning claim 8, Faulkenberry discloses wherein the instructions stored in the memory and executable by the processor to display the menu of user-selectable options for configuring the session avatar comprises instructions for displaying options for facial expressions (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based on selections made within game and avatar including facial expressions).



Concerning claim 10, Faulkenberry discloses further comprising instructions stored in the memory and executable by the processor to: display a menu of user-selectable options for configuring a virtual world environment, each of the user-selectable options being reflective of a respective mood state; require user input via the input device for configuring the virtual world environment; and assess the user's mood as a function of user-selected options for the virtual world environment (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based on selections made within game and avatar).

Concerning claim 11, Faulkenberry lacks specifically disclosing, however el Kaliouby discloses wherein the instructions stored in the memory and executable by the processor to display the menu of user-selectable options for configuring a virtual world environment comprises instructions for displaying a plurality of different environmental setting options (paragraphs [0030]-[0041] – user may be provided choices for different 

Concerning claim 12, Faulkenberry lacks specifically disclosing, however el Kaliouby discloses wherein the instructions stored in the memory and executable by the processor to display the menu of user-selectable options for configuring a virtual world environment comprises instructions for displaying the menu of user-selectable options for configuring a virtual world environment comprises displaying a plurality of different music options (paragraphs [0030]-[0041] – user may be provided choices for different virtual environments).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modification of the game as disclosed by el Kaliouby in the system of Faulkenberry in order to provide multiple scenarios to formulate a more accurate assessment of a mental state of a user.

Concerning claim 13, Faulkenberry lacks specifically disclosing, however el Kaliouby discloses wherein the instructions stored in the memory and executable by the processor to display the menu of user-selectable options for configuring a virtual world environment comprises instructions for displaying the menu of user-selectable options for configuring a virtual world environment comprises displaying a plurality of different weather options (paragraphs [0027]-[0041] – user may be provided choices for different virtual environments including environmental conditions).  It would have been obvious to 

Concerning claim 14, Faulkenberry lacks specifically disclosing, however el Kaliouby discloses wherein the instructions stored in the memory and executable by the processor to display a virtual world environment comprises instructions to display destinations corresponding to respective mood states, the system further comprising instructions stored in the memory and executable by the processor to: monitor user-directed interactions with the virtual world environment destinations; and assess the user's mood as a function of destinations visited by the user's session avatar (paragraphs [0027]-[0041] – user may be provided choices for different virtual environments including different destinations).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modification of the game as disclosed by el Kaliouby in the system of Faulkenberry in order to provide multiple scenarios to formulate a more accurate assessment of a mental state of a user.

Concerning claim 15, Faulkenberry discloses wherein the instructions stored in the memory and executable by the processor to display a virtual world environment comprises instructions to display tasks providing information probative of the user's mood state, the system further comprising instructions stored in the memory and 

Concerning claim 16, Faulkenberry discloses wherein the instructions stored in the memory and executable by the processor to display tasks providing information probative of the user's mood state comprises instructions to display a task comprising at least one question soliciting a user response (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based answers to questions).

Concerning claim 17, Faulkenberry discloses wherein the instructions stored in the memory and executable by the processor to display a virtual world environment comprises instructions to display tasks providing information probative of the user's cognitive state, the system further comprising instructions stored in the memory and executable by the processor to: monitor user-directed interactions with the virtual world environment in performance of at least one task; and assess the user's mood as a function of the user's performance of the at least one task (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based on selections made within game and avatar).



Concerning claim 19, Faulkenberry discloses computerized assessment system for assessing a mental state of a person (Abstract), the system comprising: 
a processor; a display device; a memory (Fig. 5, elements 521, 547, 522); and 
instructions stored in the memory and executable by the processor to provide a virtual world environment and an avatar associated with the person to provide the person with a virtual world session via the display device (paragraph [0041] – user creates an avatar to operate within the virtual world); 
instructions stored in the memory and executable by the processor to: display via the display device a menu of user-selectable options for configuring at least one aspect of at least one of the avatar, the virtual world environment and the virtual world session (paragraphs [0041], [0042] – user selects options to design avatar); 
require from the person at least one user-selected option selected from among the alternative options displayed via the menu (paragraphs [0047]-[0050] – user selects options to represent avatar); and 
present at least one of the avatar as displayed via the display device, the virtual world environment, and the virtual world session as displayed via the display device in 
instructions stored in the memory and executable by the processor to assess the mental state of the person as a function of the at least one user-selected option (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based on selections made within game and avatar); 
whereby the system performs an automated assessment of the mental state of the person as a function of the person's selection of options for configuration of aspects of at least one of the avatar, the virtual world environment, and the virtual world session (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based on selections made within game and avatar).
Faulkenberry lacks specifically disclosing, however, el Kaliouby discloses modify at least one of the video game experience session, the avatar as displayed via the display device, and the virtual world as displayed via the display device in accordance with the at least one user-selected option (paragraphs [0037], [0041], [0042] – game may be modified based on the well-being status of a character which may be determined by activities performed by the individual (i.e., options selected by the user within a game)); determine from the assessment that the mental state meets an intervention rule or threshold that is indicative that the person warrants an intervention (paragraph [0052] – the system may prompt another person to reach out to the user when the user’s mental state meets a rule).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modification of the game as disclosed by el Kaliouby in the system of Faulkenberry in order to provide multiple scenarios to formulate a more accurate assessment of a mental state of a user.
Faulkenberry lacks specifically disclosing, however, Moturu discloses determine from the assessment that the mental state meets an intervention rule or threshold that is indicative that the person warrants an intervention from a medical professional; and transmit via a communications network to a healthcare provider's computing system an alert identifying the person's assessed mental state based on the determination (paragraphs [0078]-[0080] – when system determines user needs an intervention based on a characteristic falling below a threshold level, an intervention alert is transmitted to the user by a medical professional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modification of the intervention alert as disclosed by Moturu in the system of Faulkenberry in order to provide a more interactive system which can prevent certain mental states of a user based on interventions.


a mental state monitoring system comprising: a processor; a display device; a memory (Fig. 5, elements 521, 547, 522); and 
instructions stored in the memory and executable by the processor to provide a virtual world environment and an avatar associated with the person to provide the person with a virtual world session via the display device (paragraph [0041] – user creates an avatar to operate within the virtual world); 
instructions stored in the memory and executable by the processor to: display via the display device a menu of user-selectable options for configuring at least one aspect of at least one of the avatar and the virtual world environment (paragraphs [0041], [0042] – user selects options to design avatar); 
require from the person at least one user-selected option selected from among the alternative options displayed via the menu for each of said at least one of the avatar and the virtual world environment (paragraphs [0047]-[0050] – user selects options to represent avatar); and 
instructions stored in the memory and executable by the processor to monitor user-directed activity within the virtual world session (paragraphs [0041]-[0044], [0047]-[0050] – mental state of person is determined based on selections made within game and avatar); and 
a mental state assessment system comprising: a second processor; a memory; and instructions stored in the memory and executable by the processor to perform an automated assessment of the mental state of the person as a function of received data 
Faulkenberry lacks specifically disclosing, however, el Kaliouby discloses instructions stored in the memory and executable by the processor to transmit data representing recorded interactions that are associated with the person's mood state (paragraphs [0037], [0041], [0042] – game may be modified based on the well-being status of a character which may be determined by activities performed by the individual (i.e., options selected by the user within a game)); determine from the assessment that the mental state meets an intervention rule or threshold that is indicative that the person warrants an intervention (paragraph [0052] – the system may prompt another person to reach out to the user when the user’s mental state meets a rule).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modification of the game as disclosed by el Kaliouby in the system of Faulkenberry in order to provide multiple scenarios to formulate a more accurate assessment of a mental state of a user.
Faulkenberry lacks specifically disclosing, however, Moturu discloses determine from the assessment that the mental state meets an intervention rule or threshold that is indicative that the person warrants an intervention from a medical professional; and transmit via a communications network to a healthcare provider's computing system an alert identifying the person's assessed mental state based on the determination (paragraphs [0078]-[0080] – when system determines user needs an intervention based on a characteristic falling below a threshold level, an intervention alert is transmitted to the user by a medical professional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modification of the intervention alert as disclosed by Moturu in the system of Faulkenberry in order to provide a more interactive system which can prevent certain mental states of a user based on interventions.

Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered are moot based on a new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715